DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 12/23/2020. Claims 1, 4-6 and 8-12 are amended. Claims 2-3 and 7 are cancelled. Claims 1, 4-6 and 8-12 are currently pending.
The rejection of claim 6 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment.
The rejection of claim 7 under 35 U.S.C. 112(b) has been withdrawn due to Applicant’s cancellation of the claim.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-5, 8 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Goble; claims 3 and 7 under 35 U.S.C. 103 as being unpatentable over Goble in view of Ellis; claims 6 and 10 under 35 U.S.C. 103 as being unpatentable over Goble in view of West, Jr.; claim 9 under 35 U.S.C. 103 as being unpatentable over Goble in view of Allen; and claim 12 under 35 U.S.C. 103 as being unpatentable over Goble in view of Ellis and Lewis, have been fully considered but are not persuasive, in combination with the amendments to the claims.  Due to applicant’s amendments, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goble and Ellis as discussed below, necessitated by the amendments to the claims.
	Applicant argues (1) Goble fails to teach hooking means adapted to shift the injured tendon portion from a retracted position to a restoring position, measuring means, and the hooking means 
	With respect to Applicant’s first argument, it is respectfully submitted Goble does teach the claimed limitations as discussed in the rejection below, which has been clarified to distinctly address the claim limitations as argued by applicant. Applicant argues Goble alone fails to teach the claim limitations as amended in claim 1, however, claim 1 incorporates claim language from cancelled claims 2, 3 and 7, which included a rejection under 35 U.S.C. 103 using a combination of references. Therefore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2145 IV). Since the rejection included a combination of references, applicant’s arguments suggesting Goble alone fails to teach the claimed limitations are not persuasive. Further, the claims do not recite the device being used as a single device with a single hand of a surgeon, without the use of an anchor device (Pg. 11 of Remarks), therefore, the limitation does not need to be addressed (see MPEP 2145 VI).
	With respect to Applicant’s second argument, it is respectfully submitted Applicant continues to argue specific features of Ellis which are not required in the combination of references under 35 U.S.C. 103. As discussed above, one cannot show nonobviousness by attacking references individually where the rejection is based on a combination of references (see MPEP 2145 IV). As discussed in the rejection below, Goble fails to teach a through-hole. Ellis discloses a through-hole, in the same field of endeavor, and Goble is modified with the through-hole as taught in Ellis for the motivation provided. However, it is not required for Ellis to teach the rest of the claimed limitations as already disclosed in Goble if the 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claim recites “at least a main body… adapted to be positioned onto a bone portion having a through hole made in a vicinity of said pointer element”. Examiner is interpreting the phrase “having a through hole” to be referring to the main body, as discussed on Pg. 6 lines 11-12 of the instant spec. Examiner suggests amending the language to recite “adapted to be positioned onto a bone portion, the main body having a through hole” or similar language.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “measuring means” in line 12. It is unclear if the “measuring means” are referring to the measuring means as previously introduced in claim 1, or a separate, new measuring means. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the measuring means as previously introduced.
	Further, the claim recites “a tension value” in line 13. It is unclear if this phrase is referring to the tension value as previously introduced in claim 1, or a separate, new tension value. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the tension value as previously introduced.
	Regarding claim 6, the preamble of the claim recites “the device according to claim 2”. Since claim 2 is a cancelled claim, it is unclear what claim 6 is dependent on. Therefore, the scope of the claim 
	Regarding claim 11, the claim recites “said tension values” in line 3. It is unclear whether the phrase is referring to the tension value as previously introduced in claim 1, or introducing a separate, new tension value, since claim 1 has only previously recited a singular tension value. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the tension value as introduced in claim 1.
	Regarding claim 12, the preamble of the claim recites “the device according to claim 7”. Since claim 7 is a cancelled claim, it is unclear what claim 12 is dependent on. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the claim to be dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claims 6 and 12, the claims are dependent on cancelled claims (claim 6 is dependent on cancelled claim 2, and claim 12 is dependent on cancelled claim 7). Therefore, claims 6 and 12 fail to .
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goble (US 5713897) in view of Ellis (US 2009/0228015 A1) (all references previously of record).
	Regarding claim 1, Goble discloses (abstract; Col. 5 line 15-Col. 8 line 35 and Col. 9 lines 23-60; Figs. 1 and 3-8) a tensioning device for tendons (device used as ACL or soft tissue tensioning device, abstract), wherein the tensioning device for tendons comprises: 

	- hooking means to at least an injured tendon portion (plurality of suture strands 17, which correspond to the structure disclosed for hooking means interpreted under 112(f), which is a suture wire (Pg. 6 lines 14-20 of instant spec.) and is connected to the ligament graft, Col. 5 lines 29-40; note one of ordinary skill would’ve understood tension device 20 to be capable of connecting to an injured tendon portion since ligament graft is shaped similarly to a tendon portion, Fig. 8) adapted to shift said injured tendon portion from a retracted position wherein said injured tendon portion is retracted, to a restoring position, wherein said injured tendon portion is stretched and measuring means measure a tension value at said pointer element, a position of said pointer element being coincident with said restoring position (suture strands 17 apply tensile force to ligament graft via movement of slide 57 and indicate amount of tensile force applied to suture strands 17 via markings 61, which one of ordinary skill would’ve understood to move the ligament graft into a restoring position in which it is stretched, Col. 7 line 3-Col. 8 line 35; Figs. 5-6 and 8; note Col. 8 lines 18-35 describe the ligament graft being secured proximate pins 18 via screw 71 (see Fig. 3A), and would therefore be in a position coincident pins 18); 
	- measuring means (trolley 40 including end wall 47, slide 57 and coiled spring 60, which correspond to the structure disclosed for measuring means interpreted under 112(f), which is a spring dynamometer including two plate elements and a spring between the plates (Pg. 7 line 8-Pg. 8 line 8 of instant spec.), Col. 6 line 61-Col. 7 line 67; Figs. 5-6) operatively connected to said hooking means and adapted to detect a tension value at said bone portion (suture strands 17 mounted to vertical post 53 
	However, Goble fails to disclose the main body having a through hole made in a vicinity of said pointer element; and wherein said hooking means comprise at least a traction element passing through said hole and adapted to engage with said measuring means, said traction element being associable with said injured tendon portion for the shift of the injured tendon portion from said retracted position to said restoring position.
	Note Goble does teach a slot 54 of vertical post 53 which sutures 17 are releasably attached to (Col. 6 lines 21-44; Figs. 3-4) in the vicinity of pins 18 (Figs. 3-4), but fails to explicitly disclose a through-hole.
	Ellis teaches (abstract; Paras. [0017] and [0021] and Figs. 5-6), in the same field of endeavor, a tensioning device for ligament reconstruction surgery including a ligament graft and a main body (guide wire 10, Para. [0017]; Fig. 1) having a through hole (opening 13, Fig. 1) made in a vicinity of a pointer element (tip of guide wire 10, Fig. 1), wherein the through hole is used to attach a suture loop 300 (Paras. [0017] and [0021]), where the ligament graft is pulled into bone tunnels via suture coupling to the device (Paras. [0020]-[0021]; Figs. 5-6).
	Therefore, Goble fails to disclose a through-hole for coupling a suture to the tensioning device in order to tension the ligament, but discloses a slot in a vertical post for coupling a suture to the tensioning device in order to tension the ligament, and Ellis teaches a through-hole for coupling a suture to a tensioning device in order to tension a ligament, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device using a through-hole, instead of the 
	Note the combination of Goble and Ellis would further teach wherein said hooking means comprise at least a traction element (suture strands 17, which one of ordinary skill would’ve understood to function as a traction element; Fig. 4 of Goble) passing through said hole (opening 13, Fig. 1 of Ellis) and adapted to engage with said measuring means (Col. 8 lines 1-17 and Figs. 3-4 of Goble), said traction element being associable with said injured tendon portion for the shift of the injured tendon portion from said retracted position to said restoring position (suture strands 17 connected to an end of ligament graft in order to apply tension to the graft, therefore one of ordinary skill would’ve understood suture strands 17 to be associable with the ligament graft when it is stretched, Col. 5 lines 29-40; Fig. 8 of Goble).
	Regarding claim 4, Goble (as modified) teaches the device of claim 1. Goble further discloses wherein said pointer element has a predefined inclination with respect to said bone portion (pins 18 aligned in a vertical or horizontal axis, which would provide a predefined inclination with respect to the bone, Col. 5 line 41-Col. 6 line 4; Figs. 3-4).
	Regarding claim 5, Goble (as modified) teaches the device of claim 1. Goble further discloses wherein said main body has a predefined inclination with respect to said bone portion (sleeves 24 slide over pins 18, which are aligned in a vertical or horizontal axis and would therefore provide a predefined inclination with respect to the bone, Col. 5 line 41-Col. 6 line 20; Figs. 3-4).
	Regarding claim 8, Goble (as modified) teaches the device of claim 1. Goble further discloses wherein said measuring means are of a type of a spring dynamometer (see claim 1 above which describes trolley 40 as a spring dynamometer).
	Regarding claim 11, Goble (as modified) teaches the device of claim 1. Goble further discloses wherein said measuring means comprise a plurality of notch elements formed on said main body and corresponding to said tension values detected on said bone portion (markings 61, see Col. 7 line 52-Col. 8 line 17 and Figs. 3-4).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Ellis as applied to claim 1 above, and further in view of West, Jr. (US 6679889 B1).
	Regarding claim 6, Goble (as modified) teaches the device of claim 1.
	However, Goble (as modified) fails to teach wherein said pointer element has a substantially pointed shape adapted to perforate said bone portion in relation to said restoring position of the injured tendon portion.
	West, Jr. teaches (abstract; Col. 16 lines 5-35; Figs. 3E-3H), in the same field of endeavor, a device for pretensioning a plurality of ligament grafts including a pointer element (guide pins 76) having a substantially pointed shape (guide pins 76 include a tip with a cutting surface, Col. 16 lines 5-23, see also Figs. 3E-3H depicting guide pins 76 being pointed) adapted to perforate a bone portion (Col. 16 lines 5-35).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goble’s (as modified) pins with the pointed shape, as taught by West, Jr., in order to allow the guide pins to be self-tapping and able to bore into the bone by means of a drill (Col. 16 lines 5-23). Note the combination of Goble (as modified) and West, Jr. would further teach the pointer element adapted to perforate the bone portion in relation to said restoring position of the injured tendon portion, since West, Jr. teaches the pointer element having a pointed shape and tapping into bone; therefore, one of ordinary skill would’ve understood the pointer element would be capable of perforating the bone portion in any position.
	Regarding claim 10, Goble (as modified) teaches the device of claim 1.

	West, Jr. teaches (abstract; Col. 9 line 65-Col. 12 line 49; Figs. 1-2A), in the same field of endeavor, a device for pretensioning a plurality of ligament grafts including measuring means of a piston type (tensioning pistons 24 apply tension to a soft tissue graft by way of sutures, Col. 12 lines 18-29).
	Therefore, Goble (as modified) fails to teach measuring means for measuring tension in a suture applied to a ligament graft of the piston type, but teaches measuring means including a spring dynamometer, and West, Jr. teaches measuring means for measuring tension in a suture applied to a ligament graft to include a piston and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device measuring tension using a piston, instead of the spring dynamometer as taught by Goble (as modified), because West, Jr. teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a piston to measure tension or a spring dynamometer to measure tension.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Ellis as applied to claim 1 above, and further in view of Allen (US 2006/0167464 A1).
	Regarding claim 9, Goble (as modified) teaches the device of claim 1. 
	However, Goble (as modified) fails to teach wherein said measuring means are of a type of an electronic device.
	Allen teaches (abstract; Paras. [0042]-[0043]; Figs. 1-4), in the same field of endeavor, a tensioning device (200) for a patient’s bone including a cable that is tensioned (cable 106, Paras. [0042]-
	Therefore, Goble (as modified) fails to teach measuring means for measuring tension in a suture applied to a ligament graft of the type of an electronic device, but teaches measuring means including a spring dynamometer, and Allen teaches measuring means for measuring tension in a cable to include an electronic device and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device measuring tension using an electronic device, instead of the spring dynamometer as taught by Goble (as modified), because Allen teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either an electronic device to measure tension or a spring dynamometer to measure tension.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Ellis as applied to claim 1 above, and further in view of Lewis (US 4950271).
	Regarding claim 12, Goble (as modified) teaches the device of claim 1.
	However, Goble (as modified) fails to teach wherein said measuring means comprise at least a washer element having a groove with a substantially annular shape and adapted to accommodate said traction element.
	Note Goble does teach a screw 71 locking the suture or ligament graft end within the tibial tunnel section while maintaining an applied tension of the ligament graft via the trolley 40 (Col. 8 lines 18-35 of Goble).

	Therefore, Goble (as modified) fails to teach fixation of a ligament graft including a washer element having a groove, but teaches fixation of a ligament graft or suture strand via a screw maintaining applied tension, and Lewis teaches fixation of a ligament graft including either a washer or a screw accommodating a ligament graft, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of fixation of the ligament using a washer, instead of the screw as taught by Goble (as modified), because Lewis discloses that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a washer or a screw.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771